Rangel's conviction was based on the testimony of Whitaker and Scott, who testified as to the falsity of Rangel's social-security card and green card.  Although Rangel strenuously objected to their qualifications to testify regarding the authenticity of the documents, the judge allowed the testimony.
Expert testimony is governed by Evid. R. 702.  The rule outlines three requirements necessary for expert testimony to be admissible.  First, the testimony must either "relate to matters beyond the knowledge or experience possessed by lay persons or dispel a misconception common among lay persons."13
Second, the witness must be "qualified as an expert by specialized knowledge, skill, experience, training, or education regarding the subject matter of the testimony."14  Third, the testimony must be "based on reliable scientific, technical, or other specialized information."15  Under the third prong, the United States Supreme Court has held that trial courts must act as "gatekeepers" to ensure that expert testimony is reliable.16
Ohio courts have adopted this threshold *Page 298 
duty.17  In determining a witness's reliability, "[r]elevant evidence based on valid principles will satisfy the threshold reliability standard."18
Here, the state argues that Evid.R. 702 does not apply because the falsity of Rangel's social-security card and green card could have been established by lay testimony.  The state claims that the court did not even qualify Whitaker and Scott as expert witnesses. While the state may be correct that the court never qualified Whitaker or Scott to testify as experts (the record is unclear), I agree with the majority that the trial court must have considered their testimony as expert opinion, because it would not have been admissible or relevant for any other purpose.  And I agree with the majority that expert testimony was necessary.  Lay people are not normally familiar with determining the authenticity of social-security cards and green cards.  Here, a casual inspection of the social-security card and the green card, which were admitted into evidence, would not reveal that they were fraudulent.  Though a case can be posited where expert testimony would be unnecessary — if the picture on the green card was of Mickey Mouse, or the words "social security" were spelled incorrectly on that card — this case required an expert to determine the validity of the cards.  Thus, under the first prong of Evid.R. 702, expert testimony was required.
Neither witness satisfied either the second or the third prong of Evid.R. 702.  Whitaker, as the majority concludes, did not even reach the third prong.  She did not have sufficient knowledge, skill, experience, training, or education to qualify as an expert. The record reveals that the only training Whitaker received in identifying false documents was one training seminar that was under three hours long.  Such minimal training did not establish sufficient expertise.  I agree that the trial court abused its discretion in allowing her to testify as to the authenticity of the social-security card and the green card.
As for Scott, she also lacked proper experience and training. She testified that, in addition to her experience working at the BMV, her training in identifying false documents consisted of yearly training meetings and "little sessions" at regional meetings.  But her testimony was vague.  She did not explain exactly what the training sessions taught her, or even how much time was spent on learning to identify false documents.  Based on the record before us, she did not have sufficient expertise to qualify as an expert.
Further, her testimony was not reliable.  Her testimony regarding the falsity of Rangel's documents consisted of general indicators that the documents were false.  These indicators included that the color of Rangel's social security card *Page 299 
was darker than normal, that its print was too fine, that its edges were not perforated, and that a black-light analysis revealed that the social-security card and the green card lacked various security features.  But cross-examination revealed that Scott's knowledge came from a "reference book" that she had looked at when Rangel presented the documents.  It is apparent from the record that, without the reference book, which was not admitted into evidence, Scott knew little about the documents she inspected. Also, she was unable to identify the last time that green cards were changed.  And there was no testimony at all about the efficacy of the "black light" analysis.  Though a "black light" may be a proper scientific tool, there was no evidence whatever of the scientific theory or underpinnings of that technology, much less its application to these cards.  Under Daubert and KumhoTire, the trial court failed to exercise any "gate-keeping" role. Scott could not have been an expert witness, and her testimony should have been excluded.
I would reverse Rangel's conviction.  Because the state produced no admissible evidence against him, the conviction is based on insufficient evidence, and Rangel is entitled to be discharged.
As to Rangel's second assignment of error, if we discharged him, the argument would be moot.  But because the majority holds that the conviction is proper, we need to address the assignment, which alleges that the trial court's changing of Rangel's sentence after he stated his intention to appeal was presumptively vindictive and, therefore, violated the Due Process Clause.19
In North Carolina v. Pearce,20 the United States Supreme Court held that due process is violated when a penalty is imposed on a defendant for successfully pursuing an appeal.  The Court concluded that vindictiveness cannot play a part in a sentence after a new trial, and that because "fear of such vindictiveness may unconstitutionally deter a defendant's exercise of the right to appeal * * *, due process also requires that a defendant be freed of apprehension of such a retaliatory motivation on the part of the sentencing judge."21  As a prophylactic measure, the Court determined that a rebuttable presumption of vindictiveness exists when a harsher sentence is imposed following retrial unless "identifiable conduct on the part of the defendant occurring after the time of the original sentencing proceeding" is demonstrated so as to justify the harsher sentence.22 *Page 300 
The presumption of vindictiveness established in Pearce has been somewhat narrowed by later decisions of the United States Supreme Court and other courts.23  For example, the presumption has not been applied when the facts do not warrant its application, such as when new criminal conduct by the defendant supports a greater sentence24 or when retrial is on additional counts.25
Under the facts of this case, however, where the trial court increased Rangel's sentence immediately after he asserted his right to appeal, I believe that the presumption applies with more force even than in Pearce.  As succinctly stated by a Texas appellate court, "[W]e believe that if courts are prohibited from exercising vindictiveness on a retrial because of an accused's successful appellate attack, they are likewise prohibited from exercising vindictiveness because of a convicted felon's intention to appeal."26
The majority contends that the imposition of a harsher sentence after Rangel expressed his desire to appeal is not plain error.  I do not believe that the defendant must object to a patently illegal sentence.  But the imposition of an illegal sentence is plain error — obviously the outcome of the case would have been different but for the error.  The transcript reads as follows:
  THE COURT:  It's the sentence of this Court that you be confined for a period of 180 days.  CR, he's indigent. Suspend 150 of the days.  I'm placing him on one year's probation.  The terms of probation are he's to enter school to learn English; he's to follow the proper steps to obtain valid alien status and a Social Security card; he's to follow all orders of his probation officer and conditions of probation.  Commit 30 days.
  MR. NAMEI:  Your Honor, may we have an extension on that?  He has come to court every day, and also because we would like to appeal that Daubert issue. The 30 days, and he could come back after Christmas.
THE COURT:  Can he post the bond?
MR NAMEI:  Yes, your Honor.
THE COURT:  Five thousand dollars?
MR NAMEI:  Yes, your Honor. *Page 301 
  THE COURT:  Okay, Scratch the suspend 150 days.  Commit 180 days.  Stay January 13th in this room, 9:00 a.m.
So, according to the record, before Rangel expressed his intention to appeal, he was to serve 30 days, but, after he asserted his intention to appeal, his sentence became 180 days. Most cases deal with greater sentences being imposed after an appeal.27  Here, the trial court did not even wait that long it imposed a greater sentence for the intention to appeal.28
The record fails to provide an alternative reason for the harsher sentence.  Thus, on its face, the sentence is vindictive and violates due process by penalizing Rangel for exercising his right to appeal. This court, in failing to recognize what is clear on the record, is abdicating its duty by upholding this blatantly unconstitutional sentence.
13 See Evid.R. 702(A).
14 See Evid.R. 702(B).
15 See Evid.R. 702(C).
16 See Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993),509 U.S. 579, 113 S. Ct. 2786; Kumho Tire Co., Ltd. v. Carmichael
(1999), 526 U.S. 137, 119 S. Ct. 1167.
17 See State v. Nemeth (1998), 82 Ohio St. 3d 202, 211,694 N.E.2d 1332, 1339.
18 See id.
19 See North Carolina v. Pearce (1969), 395 U.S. 711,89 S. Ct. 2072.
20 Id.
21 Id. at 725, 89 S.Ct. at 2080.
22 See id. at 726, 89 S.Ct. at 2081.
23 See, e.g., Alabama v. Smith (1989), 490 U.S. 794,109 S. Ct. 2201; Chaffin v. Stynchcombe (1973), 412 U.S. 17,93 S. Ct. 1977; Colten v. Kentucky (1972), 407 U.S. 104, 92 S. Ct. 1953.
24 See Texas v. McCullough (1986), 475 U.S. 134,106 S. Ct. 976
25 See People v. Williams (Colo.Ct.App. 1996), 916 P.2d 624.
26 See Gifford v. Texas (Tex.App.Austin1982), 630 S.W.2d 387,389; see, also, Colburn v. Texas (Tex.Crim.App. 1973),501 S.W.2d 680.
27 See, e.g., State v. Aguirre (June 14, 2000), Lorain App. No. 99CA007434, unreported; State v. Staton (July 12, 1999), Butler App. No. CA 98 08 176, unreported; State v. Clements (Sept. 27, 1995), Montgomery App. No. C.A. 15155, unreported.
28 See State v. Thompson (V. 1992), 158 Vt. 452, 613 A.2d 192. It might be that the trial court was imposing the harsher sentence to attempt to impress upon Rangel the need to return for his "stay" if the appeal were unsuccessful.  Perhaps the court would have reinstated the original sentence — but we cannot speculate, we have to look to the record only.  The record fails to provide a nonretaliatory justification for the increased sentence.  In addition, that procedure would also be improper.